Name: Commission Regulation (EC) NoÃ 489/2006 of 24 March 2006 amending Regulation (EC) NoÃ 796/2004, as regards varieties of hemp grown for fibre eligible for direct payments
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  plant product;  leather and textile industries
 Date Published: nan

 25.3.2006 EN Official Journal of the European Union L 88/7 COMMISSION REGULATION (EC) No 489/2006 of 24 March 2006 amending Regulation (EC) No 796/2004, as regards varieties of hemp grown for fibre eligible for direct payments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 52(2) thereof, Whereas: (1) Commission Regulation (EC) No 796/2004 of 21 April 2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (2) lays down the rules for the application of Regulation (EC) No 1782/2003, concerning, inter alia, the conditions for the verification of the tetrahydrocannabinol content in hemp growth. (2) In accordance with Article 33(2) of Regulation (EC) No 796/2004, the Member States have notified to the Commission the results of the tests to determine the tetrahydrocannabinol levels in the hemp varieties sown in 2005. Those results should be taken into account when drawing up the list of varieties of hemp grown for fibre eligible for direct payments in the coming marketing years and the list of varieties temporarily authorised for the marketing year 2006/2007. For the verification of the tetrahydrocannabinol content, some of those varieties should be submitted to procedure B provided for in Annex I to Regulation (EC) No 796/2004. (3) Regulation (EC) No 796/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 796/2004 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the marketing year 2006/2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Regulation (EC) No 319/2006 (OJ L 58, 28.2.2006, p. 32). (2) OJ L 141, 30.4.2004, p. 18. Regulation last amended by Regulation (EC) No 263/2006 (OJ L 46, 16.2.2006, p. 24). ANNEX ANNEX II VARIETIES OF HEMP GROWN FOR FIBRE ELIGIBLE FOR DIRECT PAYMENTS (a) Hemp grown for fibre Beniko Carmagnola CS Delta-Llosa Delta 405 Dioica 88 Epsilon 68 Fedora 17 Felina 32 Felina 34  FÃ ©lina 34 Ferimon  FÃ ©rimon Fibranova Fibrimon 24 Futura 75 Juso 14 Red Petiole Santhica 23 Santhica 27 TiborszÃ ¡llÃ ¡si Uso-31 (b) Hemp grown for fibre authorised in the marketing year 2006/2007 BiaÃ obrzeskie Chamaeleon (1) Cannakomp Fasamo Fibriko TC Finola (1) Kompolti hibrid TC Kompolti Lipko Silesia (2) UNIKO-B (1) For the marketing year 2006/2007 procedure B of Annex I shall apply. (2) Only in Poland, as authorised by Commission Decision 2004/297/EC (OJ L 97, 1.4.2004, p. 66).